NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            FEB 21 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-30363

              Plaintiff - Appellee,              D.C. No. 1:10-cr-00010-RFC

  v.
                                                 MEMORANDUM *
RAS JAH MIKES MATTA, a.k.a. Ras
Yah Mikes Matta,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted February 21, 2012 **

Before:       FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Ras Jah Mikes Matta appeals from the 96-month sentence imposed

following his guilty-plea conviction to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Matta contends that the district court erred in denying him an adjustment for

acceptance of responsibility under U.S.S.G. § 3E1.1 on the basis of his conduct in

jail between the time of his plea and his sentencing. The district court was

permitted to consider such conduct and did not clearly err in determining that

Matta was not entitled to an adjustment. See United States v. Mara, 523 F.3d

1036, 1038-39 (9th Cir. 2008) (upholding denial of an adjustment under section

3E1.1 on the basis of a jailhouse fight pending sentencing and observing that

“post-offense conduct can shed significant light on the genuineness of a

defendant’s claimed remorse”) (internal quotations omitted). The 96-month

sentence at the upper end of the advisory Sentencing Guidelines range was

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances. See United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                      10-30363